Citation Nr: 1634905	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, anxiety disorder, and depression.  

2.  Entitlement to service connection for insomnia.  

3.  Entitlement to service connection for asthma.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1997 to October 2000, and from February 2002 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO in Oakland, California, which denied service connection for an acquired psychiatric disorder, insomnia, and asthma.  

In corresponded received in October 2015, the Veteran cancelled a Board Videoconference hearing scheduled for October 7, 2015.  Accordingly, the Board finds that the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the PTSD issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD, anxiety disorder, and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Acquired Psychiatric Disorder, Insomnia, and Asthma

Service Personnel Records

The Veteran contends that currently diagnosed asthma had its onset during service.  Various VA treatment records dated throughout the appeal period show pertinent histories, complaints, treatment, or assessments; however, it appears as though the service personnel records may be incomplete, to include service enlistment and separation service examinations for the second period of active service.  For this reason, on remand, the AOJ should associate with the record all service personnel records, including any service enlistment and/or separation examinations.  

Acquired Psychiatric Disorder  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
 § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).21 Vet. App. 303, 312 (2007).  

The Veteran is currently diagnosed with anxiety disorder.  The Veteran has advanced that symptoms of an acquired psychiatric disorder began during service.  Specifically, in a June 2011 statement, the Veteran reported that seeing the dead bodies of children during service caused depression and PTSD.  As noted above, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD, depression, and anxiety, in accordance with the Court decision in Clemons. 

The Veteran received a VA mental health examination in June 2011.  At the conclusion of the June 2011 VA examination, the VA examiner opined that the diagnosed anxiety disorder was less likely as not due to service; however, no rationale was provided.  As such, on remand a new direct service connection opinion should be provided, to specifically include the Veteran's lay statements that seeing dead children during service caused an acquired psychiatric disorder.  


Insomnia 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).   Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends generally that insomnia is due to the service-connected Meniere's disease.  See July 2016 Appellant's Brief.  The Veteran received a VA examination in March 2008.  At the conclusion of the examination, the VA examiner opined that insomnia was less likely as not due an in-service perforation of the right ear drum.  The VA examiner reasoned that the insomnia was likely due to tinnitus and/or "psychological factors."  No secondary service connection opinion was offered; therefore a remand is required to obtain a secondary service connection opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service personnel records, including any outstanding service enlistment and/or separation examinations. 
 	     
2.  Request the Veteran to provide information as to any private medical treatment for an acquired psychiatric disorder, insomnia, and asthma, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of an acquired psychiatric disorder, insomnia, and/or asthma, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA treatment records pertaining to the treatment an acquired psychiatric disorder, insomnia, and asthma, not already of record. 

4.  Return the June 2011 VA mental health examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following:
	
A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed anxiety disorder has its onset during a period of active service.  The VA examiner should specifically address whether the Veteran's reports of seeing dead children during service directly caused the currently diagnosed anxiety disorder.   


      B)  If not due to service, what is the etiology of the
      anxiety disorder?

5.  Return the March 2008 VA examination report regarding insomnia to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that insomnia was caused by the service-connected Meniere's disease?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that insomnia was aggravated by (that is, permanently worsened in severity beyond a normal progression) the service-connected Meniere's disease?

If it is the examiner's opinion that there is aggravation of the currently diagnosed insomnia, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 
	
6.	Then readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, insomnia, and asthma on the merits.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



